Citation Nr: 1448434	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

3.  Entitlement to an initial increased rating for coronary artery disease, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for tinnitus, currently rated 10 percent disabling.

5.  Entitlement to a compensable rating for hearing loss, left ear.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

7.  Entitlement to an effective date earlier than April 15, 2011, for the assignment of a 70 percent disability rating for PTSD.  

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Andrew L. Werner, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension; and, denied entitlement to service connection for peripheral neuropathy.  In a November 2010 rating decision, the RO granted entitlement to service connection for coronary artery disease, assigning a 10 percent disability rating, effective December 2, 2009.  A notice of disagreement was filed in March 2011 with regard to the denial of service connection for hypertension and peripheral neuropathy, and with regard to the disability rating assigned to CAD.  

In an October 2011 rating decision, the RO, in pertinent part, assigned a 70 percent disability rating to PTSD, effective April 15, 2011; denied entitlement to increased ratings for service-connected tinnitus and hearing loss, left ear; and, denied entitlement to a TDIU.  A notice of disagreement was filed in November 2011 with regard to the 70 percent PTSD rating and effective date assigned to the 70 percent rating; the denials of increased ratings for tinnitus and hearing loss, left ear; and the denial of a TDIU.  

A statement of the case was issued in February 2012 with regard to all of the above issues and a substantive appeal was received in April 2012.

The Veteran and his spouse testified at an August 2013 Board hearing; the transcript is of record.

At the Board hearing, the Veteran's attorney presented argument pertaining to the issue of entitlement to an effective date earlier than December 2, 2009, for the grant of service connection for CAD.  Such issue, however, is not in appellate status.  The March 2011 notice of disagreement reflects disagreement with the "rating" assigned; however, there was no disagreement expressed with regard to the effective date assigned.  An August 2013 submission and argument offered at the Board hearing does not constitute a timely notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  Thus, the CAD effective date issue is not in appellate status.  

The hypertension, peripheral neuropathy, heart, hearing loss, PTSD and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum evaluation permitted under VA rating criteria. 

2.  In an April 2004 decision, the RO denied entitlement to service connection for hypertension.

3.  Additional evidence received since the RO's April 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim of service connection.

4.  On April 15, 2011, the Veteran filed an increased rating claim for PTSD, and in an October 2011 rating decision, the RO granted a 70 percent disability rating, effective April 15, 2011.

5.  No document prior to April 15, 2011 can be construed as an informal claim of entitlement to an increase for PTSD; it was not factually ascertainable prior to April 15, 2011, that the rating criteria had been met for a 70 percent evaluation for PTSD.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 percent disability ratings for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The April 2004 RO decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the April 2004 RO decision which denied entitlement to service connection for hypertension and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for an effective date earlier than April 15, 2011, for the assignment of a 70 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran has requested an increased rating and/or 10 percent evaluation for each ear with regard to his service-connected tinnitus disability.  Under Diagnostic Code (DC) 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings for the Veteran's tinnitus disability.  

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2003, the Veteran filed an original claim of service connection for hypertension.  He asserted that it began in 1993.  

In an April 2004 rating decision, the RO denied entitlement to service connection for hypertension.  Of record at that time were service treatment records, VA outpatient treatment records, and private treatment records.  A March 1998 private treatment record reflects a diagnosis of hypertension and notes a history of hypertension.  An October 2002 VA outpatient treatment record reflects a diagnosis of hypertension and that he was prescribed Lisinpril for high blood pressure.  

The Veteran did not file a notice of disagreement with the April 2004 rating decision and no new and material evidence was received within a year of its issuance.  Thus, the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In December 2009, the Veteran filed an informal claim of entitlement to service connection for hypertension, ischemic heart disease, and CAD.  

In January 2010, the Veteran underwent a VA examination.  He reported that hypertension was diagnosed in the 1980s.  The examiner indicated that there was CAD with ongoing angina.  The examiner opined that the CAD is as likely as not secondary to hypertension, hyperlipidemia, and tobacco abuse.  

In a November 2010 rating decision, service connection was established for CAD, rated 10 percent disabling, effective December 2, 2009.  

As the VA examiner found a relationship between now service-connected CAD and hypertension, this constitutes new evidence not previously of record.  

For the above reasons, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108.  

Earlier effective date for increased rating

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

In May 2011, the Veteran was issued VCAA notice as to the evidence necessary to support a higher disability rating for PTSD and evidence necessary to support an effective date.  The notice included information as to what evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claim for an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The evidence of record contains the Veteran's prior claim of service connection, VA outpatient treatment records, and a September 2011 VA examination report.  The Veteran has not identified and the evidence does not otherwise reflect any other relevant post-service evidence pertaining to his claim for an earlier effective date. 

 For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an earlier effective date.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

In September 2003, the Veteran filed a claim of service connection for PTSD.  In an April 2004 rating decision, service connection was established for PTSD, and a 30 percent disability rating was assigned, effective September 30, 2003.  The Veteran did not file a notice of disagreement with the disability rating or effective date assigned and the RO's decision is final.  38 U.S.C.A. § 7105.  

On April 15, 2011, the Veteran submitted a VA Form 21-4138 in which he listed PTSD, left ear hearing loss, jungle rot, cluster headaches, and total individual unemployability.  This was construed, in pertinent part, as an increased rating claim for service-connected PTSD.

In an October 2011 rating decision, the RO assigned a 70 percent disability rating to PTSD, effective April 15, 2011.  The effective date assigned corresponds to the date of receipt of the increased rating claim.  

In fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions.  38 C.F.R. § 3.157.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The assigned effective date of April 15, 2011, for the 70 percent rating for PTSD is the date of receipt of the Veteran's increased rating claim.  There is no indication in the file, or any allegation from the Veteran, that any increased rating claim was filed prior to April 15, 2011.  No communication was filed by the Veteran or his attorney prior to submission of the informal claim for an increased rating for PTSD.

In December 2009, the Veteran filed an informal claim related to peripheral neuropathy, ischemic heart disease, and hypertension, but he did not claim an increased rating for PTSD.  The Veteran filed a notice of disagreement in March 2011 but he did not claim an increased rating for PTSD.  Neither of these submissions mention or discuss his service-connected PTSD.  There is no other submission from the Veteran which could be interpreted as an informal claim for an increased rating for PTSD.  Moreover, there are no records of pertinent treatment within the timeframe specified under 38 C.F.R. § 3.157(b) such as to enable a finding of an informal claim based on a report of treatment. 

The Board has reviewed the claims folder to determine whether there is any medical evidence that is of record for the one year period prior to April 15, 2011, to support a 70 percent disability rating for PTSD.  

According to the applicable criteria, a 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

VA outpatient treatment records have been associated with the claims folder for the one year period prior to April 15, 2011, but none of the records pertain to mental health treatment.  As there are no findings reflected in the VA outpatient treatment records or any other records pertaining to mental health treatment for the period from April 15, 2010, there is no basis for a finding that it was factually ascertainable that his service-connected disability had increased in severity in the year prior to April 15, 2011.  There is no demonstrated symptomatology in the year prior to April 15, 2011, which could support a 70 percent rating.  While the RO reviewed the VA outpatient treatment records on file, the 70 percent rating was assigned based on findings reflected in the September 2011 VA examination.  The effective date corresponds to the date of receipt of his informal increased rating claim.  38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411.

Accordingly, an effective date prior to April 15, 2011, for a 70 percent disability rating for PTSD is clearly not warranted.


ORDER

Entitlement to separate disability ratings for tinnitus disability is denied.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened and to this extent the appeal is allowed.

Entitlement to an effective date prior to April 15, 2011 for the grant of a 70 percent disability rating for PTSD is denied.


REMAND

Hypertension

As detailed above, the January 2010 VA examiner opined that the Veteran's CAD is secondary to hypertension, hyperlipidemia, tobacco abuse, etc.  An opinion must be sought as to whether the Veteran's hypertension is due to or aggravated by his service-connected CAD or PTSD.  38 C.F.R. § 3.310.

Additionally, the Veteran testified that he was treated for hypertension in the 1990s by a private physician in Cavill, Tennessee.  He should be requested to identify this physician and prepare an appropriate release so records may be requested.

Peripheral neuropathy

The Veteran asserts that he has peripheral neuropathy, bilateral lower extremities, due to herbicide exposure.  A June 2006 VA outpatient treatment record reflects a diagnosis of unspecified idiopathic peripheral neuropathy.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

CAD

The Veteran asserts that he is entitled to a higher rating for his service-connected CAD.  He last underwent a VA examination in October 2011.  In light of the testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his CAD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).




Hearing loss, left ear

The Veteran asserts that he is entitled to a higher rating for his service-connected hearing loss, left ear.  He last underwent a VA examination in October 2011.  In light of the Veteran's testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his hearing loss, left ear.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

PTSD

The Veteran asserts that he is entitled to a higher rating for his service-connected PTSD.  He last underwent a VA examination in September 2011.  In light of the Veteran's testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling from April 15, 2011, and 30 percent disabling prior to April 15, 2011; CAD, rated 10 percent disabling, effective December 2, 2009; tinnitus, rated 10 percent disabling, effective September 30, 2003; and hearing loss, left ear, rated noncompensably disabling, effective September 30, 2003.  As of April 15, 2011, the Veteran's disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a).  From April 15, 2011, his PTSD is rated 70 percent disabling and his combined rating is 80 percent.  

The September 2011 VA examiner opined that the Veteran's PTSD and associated depression renders him unable to maintain gainful employment.  His fatigue, irritability, poor memory and concentration and depressed mood prevent him from adequately performing physical or sedentary employment.  He is able to maintain current limited part-time employment only by working for his brother who tolerates his severe limitations.

The Veteran testified that he works as a greeter for a home builder and makes approximately $20,000 per year.  T at 24-5.  He testified that he is essentially underemployed and works approximately 30 hours per week.  T. at 38-39.  The Veteran, however, has not completed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, nor has he completed a VA Form 21-4192, Request for Employment Information.  Such forms were provided to the Veteran in May 2011; however, he did not complete and return the forms.  

In light of these matters being remanded, updated treatment records from the Memphis VA Medical Center (VAMC) for the period from September 7, 2011, must be associated with the claims folder or Virtual VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release pertaining to the physician who treated him for hypertension in the 1990s.

Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information.  

2.  Associate with the claims folder or Virtual VA updated treatment records from the Memphis VAMC for the period from September 7, 2011.  

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed hypertension.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  

The examiner should be made aware that it is presumed that the Veteran was exposed to herbicides during active service in Vietnam.

b) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected CAD?  

c) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by CAD?  

d)  b) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected PTSD?  

c) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by PTSD?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed peripheral neuropathy, bilateral lower extremities.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The physician should offer opinions as to the whether peripheral neuropathy, bilateral lower extremities, is at least as likely as not related to his presumed herbicide exposure.

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA cardiology examination with a physician with appropriate expertise to determine the nature and severity of his service-connected coronary artery disease.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope; the episodes of congestive heart failure, if any; and the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  The examiner is requested to comment on whether the Veteran's coronary artery disease is manifested by chronic congestive heart failure.

The examiner should opine whether the Veteran's service-connected coronary artery disease (or any other service-connected disability) precludes gainful employment for which his education and occupational experience would otherwise qualify him.

6.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his hearing loss, left ear.  The Veteran's claims folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should opine whether the Veteran's service-connected hearing loss, left ear (or any other service-connected disability) precludes gainful employment for which his education and occupational experience would otherwise qualify him.

7.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD with major depressive disorder.  

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD with major depressive disorder.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships.  A GAF score and an analysis of its meaning should be provided.  
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  If any of the service connection, increased rating, or TDIU issues are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


